       Case 3:20-cr-00380-B
            Case 3:20-cr-00380-B
                             Document
                                 Document
                                      30 *SEALED*
                                           33 Filed 12/08/20
                                                    Filed 12/07/20
                                                               Page 1
                                                                    Page
                                                                      of 2 1 PageID
                                                                             of 2 PageID
                                                                                    139 133




                                                        Dallas Division




                 Jason Sherod Baldwin
                                                                                  3:20-CR-380-B




                                                                      1549
             1100 Commerce Street, Dallas, TX 75242




             U.S. Magistrate Judge David L. Horan                    12/17/2020               2:00 PM




Report of Violation of Conditions of Pretrial Release




    U.S. Magistrate Judge David L. Horan

                                                                                           12/7/2020

    s/A. Lowe
Case 3:20-cr-00380-B
     Case 3:20-cr-00380-B
                      Document
                          Document
                               30 *SEALED*
                                    33 Filed 12/08/20
                                             Filed 12/07/20
                                                        Page 2
                                                             Page
                                                               of 2 2 PageID
                                                                      of 2 PageID
                                                                             140 134




                    12/08/2020 @ 5:08pm via a text message by Wayne Poton.



 X                                Text message at 214-914-2126 (Beverly Kaye Beasely).
